Case 1:18-cr-20136-FAM Document 57 Entered on FLSD Docket 10/23/2018 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLO RIDA

                                        CA SE N O .18-20136-C R-M O R EN O
 UNITED STATES O F AM ERICA ,

               Plaintiff,
 V S.

 LEW IS RICH ARD BENNETT ,

              D efendant.
                                  /

                 ORDER G M NTING JOINT M O TION TO CONTINUE

        THIS CAUSE camebeforetheCourtuponjointmotion to continuehearingbyoneweek
 ID.E.#561andtheCourtbeingfullyadvisedinthepremises, itis
        ORDERED and ADJUDGED thatsaid motion to continue hearing is GRANTED. The

hearing isresetforW ednesday, Novem ber7,2018 at9:00 a-
                                                          m. 5 u(
        DONE and ORDERED in M iam i-DadeCounty Floridathi       d
                                                                 ay of October,2018.




                                             1CO A .M ORENO
                                       UN ITED STA TES D ISTRICT JUD G E

Copiesfurnished to:

A1lcounselofrecord
